Citation Nr: 9918070	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, including a cerebrovascular accident (CVA).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a meniscectomy of the right 
knee.

4.  Entitlement to a total disability rating  based on 
individual unemployability due to service-connected 
disability.

5.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to November 
1972, and from November 1974 to October 1976.  These matters 
come to the Board of Veterans' Appeals (Board) from a July 
1991 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, and a July 
1998 decision by the RO in Reno, Nevada.

In an April 1980 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder and in an April 
1983 rating decision the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of those 
decisions at the times they were rendered, and did not 
appeal.  He again claimed entitlement to service connection 
for PTSD, and in the July 1991 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran has perfected an 
appeal of the determination that new and material evidence 
was not submitted.

In the July 1991 rating decision the RO also denied 
entitlement to service connection for the residuals of a head 
injury, including a CVA; denied entitlement to a disability 
rating in excess of 10 percent for the residuals of a right 
knee meniscectomy; and denied entitlement to a total 
disability rating based on individual unemployability.  The 
veteran has also perfected appeals of those decisions.

The veteran's appeals were previously before the Board in 
January 1994, at which time the case was remanded to the RO 
in Seattle for additional development.  While the case was 
pending at the RO, the case file was transferred to the RO in 
Reno, Nevada, because the veteran currently resides in that 
area.  In a July 1998 rating decision the RO in Reno denied 
entitlement to financial assistance in the purchase of an 
automobile or adaptive equipment, and denied entitlement to 
special monthly compensation.  The veteran also perfected an 
appeal of the July 1998 decision.  The issues of entitlement 
to a total disability rating based on individual 
unemployability, entitlement to financial assistance in the 
purchase of an automobile or adaptive equipment, and 
entitlement to special monthly compensation will be addressed 
in the remand portion of this decision.

During a September 1998 hearing the veteran claimed 
entitlement to a disability rating in excess of 20 percent 
for the residuals of a back injury.  This issue has not been 
adjudicated by the RO, and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
residuals of a head injury is not supported by competent 
medical evidence showing that the veteran's current 
neurological symptoms are related to an in-service disease or 
injury.

2.  Entitlement to service connection for PTSD was denied by 
the RO in April 1983, and that decision became final in the 
absence of an appeal.

3.  The evidence submitted subsequent to the April 1983 
decision is new, in that it was not previously considered by 
decisionmakers and it is not cumulative, and it is material, 
in that it bears directly and substantially on whether the 
veteran has PTSD that is related to service.

4.  There is no credible evidence that the veteran 
participated in combat, or of an in-service stressor to 
support a current diagnosis of PTSD.

5.  The residuals of a right knee meniscectomy are manifested 
by pain and crepitance.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a head injury, including a CVA, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The April 1983 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. §§ 4005(c) (1982), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104, 19.192 (1982), 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a disability rating in excess of 
10 percent for the residuals of a right knee meniscectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5259, 5260, and 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in January 1970, no relevant abnormalities were 
noted.  In April 1970 he sustained an injury to the right 
knee while crossing a ditch near the Post Exchange at Fort 
Leonard Wood, Missouri, which resulted in a right medial 
meniscectomy in June 1970.  In August 1970 he slipped and 
fell while roller skating, injuring his left knee, and in 
September 1970 a medial meniscectomy was performed on the 
left knee.  In September 1970 his military occupational 
specialty (MOS) was shown to be heavy equipment specialist, 
and in March 1971 he was shown to be working as a clerk with 
a permanent limited profile due to his knees.

Records dated from January through March 1971, show that 
while stationed at Fort Jackson, South Carolina, the veteran 
reported having fallen off a truck and injuring his left 
knee, which was assessed as a possible strain.  An X-ray 
study of the right knee revealed a benign enchondroma on the 
distal shaft of the right femur, and a soft tissue 
calcification adjacent to the medial aspect of the left 
medial femoral condyle.  

In February 1972 he reported having done fairly well 
following the knee surgery in 1970 until two months 
previously, at which time he jumped four feet off a "hooch" 
and his left knee locked.  He failed to respond to 
conservative treatment, and he was evacuated from the 3rd 
Field Hospital in Saigon, Vietnam, to the United States Naval 
Hospital in Boston, Massachusetts, due to a torn lateral 
meniscus in the left knee, status post bilateral medial 
meniscectomy, with an ossifying fibroma on the left femur.  
While at the Naval Hospital he underwent a meniscectomy of 
the lateral meniscus on the left knee.  He was separated from 
service in November 1972 based on the recommendation of a 
Physical Evaluation Board due to disability of both knees, 
with a 30 percent disability rating for military retirement 
pay purposes.  

In January 1973 the veteran claimed entitlement to service 
connection for injuries to the knees and back.  He made no 
reference to any other disabilities.  At that time he claimed 
to have injured his back and knees when he was thrown 30 feet 
into the air when a rocket hit the building on which he was 
standing.

A VA orthopedic examination in April 1973 revealed no 
abnormalities of the right knee, with the exception of the 
surgical scar, and in a July 1973 rating decision service 
connection was granted for post-operative meniscectomy of the 
left and right knees, rated as 20 percent and 10 percent 
disabling, respectively.

In November 1974, on entrance to his second period of 
service, the veteran reported having undergone a left knee 
lateral meniscectomy at age 18.  He denied having any 
symptoms pertaining to the knees, and no relevant 
abnormalities were found on examination.

In January 1975 he reported having incurred an injury when a 
table fell and hit his head, resulting in unconsciousness for 
approximately five minutes.  No chronic residuals were found 
to have resulted from the injury.  In June 1975 he reported 
having jumped 30 feet from a building while in Vietnam, 
following a nearby rocket explosion, which resulted in a 
shrapnel injury to the left knee and surgery to remove the 
shrapnel.  In June 1975 he also reported that the left knee 
locked, which was assessed as possible internal derangement 
of the left knee.  He continued to receive treatment for the 
left knee through August 1975, including traction and 
casting.  In August 1975, following an additional fall on the 
left knee, he was found to have an evulsion fracture of the 
lateral femoral condyle, which was also casted.

In January 1976 he reported having received a blow to the 
side of the head with a baseball bat three years previously, 
with pain in the bilateral temporomandibular joints that he 
attributed to the head injury.  In June 1976 he complained of 
left-sided headaches that occurred in difficult social 
situations following a closed head trauma to the left side of 
the head.  A neurological evaluation revealed no 
abnormalities, and his headaches were assessed as muscle 
contraction headaches.  On separation from service in 
September 1976 he was noted to have chondromalacia patella of 
the right knee, described as mild, and chondromalacia patella 
of the left knee, described as severe, status post medial and 
lateral meniscectomies, both knees.  He also reported having 
attempted suicide on four separate occasions and having 
severe headaches.  He was separated from his second period of 
service due to drug abuse.

The service medical records make no reference to the veteran 
having incurred any injuries as the result of shrapnel.

Since 1977 the veteran has on several occasions claimed 
entitlement to a total disability rating due to 
unemployability, based on his service-connected disabilities 
or for nonservice-connected pension purposes.  A total 
disability rating was denied on each occasion.

VA and service department treatment records show that the 
veteran received treatment for what he characterized as 
severe and debilitating bilateral knee pain, which he 
attributed to shrapnel injuries, from November 1977 to 
November 1978.  An arthrogram of the right knee revealed no 
abnormalities, with the exception of the right medial 
meniscectomy, and an X-ray study showed a two-centimeter 
enchondroma on the distal end of the right femur.  His 
complaints were initially assessed as bilateral 
chondromalacia patellae, and later attributed to mild 
degenerative joint disease.  His subjective complaints were 
found to be inconsistent with the severity of the pathology, 
in that he was using a wheelchair, and he was referred for a 
psychiatric evaluation.

The report of a January 1978 psychiatric evaluation shows 
that the veteran reported that he started drinking at age 10, 
at which time he was confined at a state hospital for six 
months, and that he had continued drinking until two years 
previously.  He also reported that he started using drugs at 
age 14, and that he had used heroin while in service.  He 
claimed to have made 17 suicide attempts, most of which 
occurred while he was drinking.  As the result of the 
evaluation, he was described by the therapist as angry, 
entitled, narcissistic, manipulative, impulsive, and hostile, 
with little insight or desire to explore his psychological 
problems.  The therapist stated that the veteran's problems 
were characterological, with drug and alcohol abuse.

In conjunction with a May 1978 VA examination the veteran 
continued to complain of severe pain in both knees, and 
stated that he was unable to walk without crutches.  
Examination of the right knee revealed evidence of surgical 
and arthroscopy scars, no swelling, instability, or 
crepitance, moderate quadriceps weakness and atrophy, and 
full range of motion.  An X-ray study revealed the 
enchondroma, unchanged since 1973, and no evidence of 
arthritic changes.

Documents received from the Social Security Administration 
(SSA) show that the veteran was awarded disability benefits 
based on a diagnosis of a personality disorder with explosive 
and sociopathic features, with an onset date in January 1979.

The report of a December 1979 VA psychological evaluation 
shows that, as the result of psychological testing, the 
veteran's psychiatric symptoms were diagnosed as a mixed 
personality disorder with explosive and sociopathic features, 
low frustration tolerance, and poor impulse control.

In January 1980 the veteran submitted a newspaper article 
pertaining to himself, which shows that he had reported 
seeing "too much death and blood," that he had nightmares 
in which he saw "towns wiped out and children killed," that 
he could not get rid of his guilt, and that he had suicidal 
thoughts.  He also stated that he had lost a brother in 
Vietnam, and that he could not get a decent job due to 
"labels" put on him.

VA treatment records indicate that the veteran received 
treatment for psychiatric and bilateral knee disorders from 
December 1979 to February 1982, and for substance abuse from 
January to June 1980.  In February 1980 he reported using 
drugs prior to going to Vietnam, but that his drug usage 
became quite heavy while in Vietnam.  The therapist noted 
that the veteran was using alcohol heavily at the time of the 
treatment.  In March 1980 he reported having thoughts about 
suicide, and in June 1980 he reported having nightmares about 
his Vietnam experiences, including wiping out villages and 
killing unarmed men and children.  The therapist found that 
the nightmares occurred during an acute depressive reaction 
due to unresolved Vietnam issues.

In an April 1980 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder.  The RO found 
that the personality disorder, which was the diagnosis given 
for the psychiatric disorder, was a congenital or 
developmental abnormality that was not subject to service 
connection in accordance with 38 C.F.R. § 3.303(c).

An April 1982 hospital summary shows that the veteran was 
hospitalized in February 1982, at which time he reported 
having "flaked out" and attacked a group of Oriental people 
on the street, thinking that he was back in Vietnam.  He 
stated that he was supposed to have been admitted to the PTSD 
treatment program at the VA medical center (MC) at American 
Lake, but that he was unable to attend due to the current 
hospitalization.  He reported having been injured by shrapnel 
in Vietnam and being evacuated due to the injuries, and 
having nightmares about Vietnam since then.  He stated that 
he was hospitalized for two and a half years due to the 
damage to the bones in his legs, and that the injuries 
resulted in a disability retirement from service in 1974.  He 
made no reference to his second period of service following 
his tour of duty in Vietnam.  He also stated that shortly 
after his separation from service he was again hospitalized 
for four months when his legs "gave out," at which time he 
was placed in a wheelchair.

He also reported having been hospitalized in 1980 due to 
nightmares, and having received outpatient treatment for his 
nightmares since then.  The treating physician found it 
significant that the veteran was in a wheelchair when 
admitted; that his father, who was a World War II veteran, 
was confined to a wheelchair; and that his brother, who was a 
Vietnam veteran, was also confined to a wheelchair.  Although 
he had full bladder control, the veteran was using a catheter 
when admitted in order to avoid having to get out of the 
wheelchair.  He was not allowed to use the catheter while 
hospitalized.

The veteran stated that he had received multiple shrapnel 
wounds of the legs, back, and head, which resulted in severe 
arthritis and poor circulation in his legs, and that he had 
been told that he should not walk.  He claimed to have 
experienced paresthesia and spasms in his legs, and that he 
had been unable to walk for the previous nine months due to 
arthritis.  

During the hospitalization he was found to be angry, 
argumentative, loud, and demanding, and he refused to conform 
to the ward rules or to cooperate with his care.  He was 
referred for psychological testing, but refused to complete 
it.  He claimed to have nightmares and flashbacks and to be 
unable to sleep at night, but he was not observed to have any 
difficulty sleeping.  He refused physical therapy for his 
knees.  His behavior deteriorated to complete refusal of 
cooperation, constant derogatory remarks about the ward rules 
and procedures and about VA in general.

He reported that his father had become ill, although not 
critically ill, and asked to be released on a pass.  The 
treatment team agreed to provide a pass, but that he had to 
provide his own transportation home.  The veteran apparently 
went to the Medical Administration Service (MAS) and reported 
that his father was critically ill, and MAS provided him 
transportation home.  He failed to return to the hospital on 
the expiration of his pass, and was given an irregular 
discharge.  The hospital summary provides diagnoses of PTSD 
and a borderline personality disorder.

In May 1982 the veteran claimed entitlement to service 
connection for PTSD.  In a statement received in September 
1982 he reported arriving in Vietnam at the end of September 
1971, at which time he was assigned to the Charlie Company, 
1st Platoon, 75th Rangers.  He stated that in October 1971 
they were ordered to go down the Ho Chi Minh trail on a long 
patrol mission, during which they "encountered enemy action 
of black pajama party (NVA) . . . we fired at the enemy and 
they backed off."  He reported that [redacted] was killed 
at that time, and that he injured himself on barbed wire 
during the retreat.  He stated that he shot his first man 
during that battle, and that he was shipped to Phu Bai for 
three to five days for wound care.

He further stated that in October 1971 he "jumped" into 
Cambodia with 220 men-80 from the 101st, 10 from the 82nd, 
and the rest from the 25th Ranger detachment-to "search and 
destroy."  He said that they had about 12 skirmishes between 
the drop zone and the friendly border, that his lieutenant 
and his cousin were killed by the Vietcong near the Ho Chi 
Minh trail, and that his cousin died in his arms.  He 
reported that his brother, who served in the 25th Infantry, 
was on the same mission and received injuries.  

Following the mission into Cambodia, he stated that they were 
sent to a prisoner of war camp in North Vietnam.  He said 
that they were sent to the camp in "choppers," but he also 
said that they were driving trucks and that they were 
supposed to say that they were supply men if they got 
stopped.  When they got to the prisoner of war camp they 
found that the camp was empty, so they returned to Khe Sahn, 
then to Camp Eagle, then to Danang for rest and recreation.  
He reported that they then went to Mai Lai with "constant 
rocket fire."  They were sent to search tunnels, and he lost 
his dog during a firefight in the tunnels.  Afterwards, they 
were pulled back and were "used in a stand down" in the 
northeast region.  While going to the stand down, he stated 
that they were hit about every kilometer by rockets, ground 
fire, and hand to hand combat.  They ran out of ammunition 
and had to use their bayonets, and only five of the eleven 
men in the unit survived.  They were then sent to Khe Sahn, 
where they experienced heavy fire and rockets.  In April 1972 
they walked to Landing Zone Nancy on a mission, during which 
he and four of his men were hit by a rocket, and he was 
evacuated to the United States.  He provided the names of the 
four other men who were hit by the rocket, two of whom were 
killed.  He claimed to have had mental problems since 1972.

The report of an October 1982 VA orthopedic examination shows 
that the veteran had requested that he be provided leg 
braces, which were refused, and that he did not take any 
medication, although medication had been prescribed.  He 
reported being unemployed due to medical reasons, and he 
complained of constant, severe, debilitating pain in both 
knees.  He also complained of continuous grinding and popping 
and a loss of sensation four inches above and below both 
knees.  He stated that his feet felt as if they were on fire 
at all times, and that the medication he had been provided 
gave no relief.  He reported being wheelchair-bound for the 
previous four years due to pain in his knees, and that he got 
out of the wheelchair only to go to bed.  He reported 
maintaining the muscle tone in his legs with prescribed 
exercises.  He also reported that with weight bearing the 
knees "gave way" and the pain was exacerbated, although he 
was a handicap skier in the winter.  He stated that his knees 
occasionally locked.

Examination of the right knee revealed mild diffuse 
tenderness to palpation, with no localized tenderness; 2+ 
crepitance; range of motion from 25 degrees of extension to 
95 degrees of flexion, with complaints of severe pain; 
swelling, in comparison to the left knee; negative drawer 
sign; no instability; and no atrophy.  There was decreased 
sensation extending from 25 centimeters below the knee to 
25 centimeters above the knee; reflexes of 2+ bilaterally; 
subjectively decreased vibratory sense in the legs, in 
comparison to the arms; muscle strength of 4/5 in the lower 
extremities, with the veteran complaining of severe pain with 
any movement of the leg muscles; normal muscle tone; and 
decreased muscle bulk, bilaterally.  The examiner found that 
the veteran's complaints of loss of sensation were not in a 
distribution that was consistent with any anatomic nerve 
distribution, and that there were no nerve conduction tests 
to substantiate a neuropathy in that area.

The report of an October 1982 VA psychiatric examination 
shows that the veteran reported having nightmares of his 
experiences in Vietnam, including the wounding of his brother 
and himself and the death of his cousin during a surveillance 
operation.  He also reported having flashbacks of the 
destruction of villages, in which children were killed and 
mutilated.  He stated that he had a hostile, aggressive, 
assaultive response to Vietnam-related stimuli, which had 
lead to numerous incarcerations.  He also reported having 
assaulted two Vietnamese who he met on the street while he 
was "blacked out."

He reported heavy alcohol usage since his separation from 
service, which he claimed to do in order to calm his nerves, 
but he denied any history of drug use.  He also reported 
having chronic depression, which was often associated with 
suicidal ideation.  The examiner stated that the veteran used 
his Vietnam experience as the rationale for his erratic 
behavior and justification for his abusive and rageful 
outbursts.  The examiner provided diagnoses of PTSD and a 
nonspecific personality disorder.

The RO found that the evidence relied upon by the psychiatric 
examiner in October 1982 was not supported by the objective 
evidence of record, including the previous diagnosis of a 
severe personality disorder and the absence of any 
documentation of combat service, and asked the examiner to 
reconcile the diagnosis of PTSD with the conflicting 
evidence.  In a March 1983 report, which included a careful 
review of all of the evidence in the case file, the Medical 
Director of the Compensation and Pension Unit and the Medical 
Supervisor of the Psychiatric Compensation and Pension Unit 
noted that the veteran had served as a unit supply specialist 
in Vietnam.  They found that the veteran had given 
conflicting information to many different examining personnel 
due to a need to portray himself as a martyr, a need to gain 
attention and sympathy, a need to justify his inability to 
cope and function effectively in society, a need to impress 
others, and an attempt to gain increased compensation.  They 
listed as an example of the conflicting evidence the 
veteran's report of having served in combat in Vietnam and 
being treated for wound care in September 1971, whereas his 
service records showed that he worked as a unit supply clerk 
and he did not go to Vietnam until November 1971.

The VA physicians stated that after having been denied 
entitlement to a total disability rating based on individual 
unemployability in 1979, the veteran began to seek 
compensation for a nervous disorder.  They also stated that 
he sought service connection for a nervous disorder following 
a VA hospitalization during which he reported an increasing 
preoccupation with memories of Vietnam.  While hospitalized, 
psychological testing and the clinical assessment resulted in 
a diagnosis of personality disorder, mixed type.  The 
physicians found that the veteran had contact with the 
Veteran's Outreach Program, as the result of which he was 
educated as to the signs and symptoms of PTSD.  They noted 
that he was well versed in the characteristics of PTSD prior 
to the October 1982 examination, and that the diagnosis of 
PTSD resulting from the examination was based on an 
unverified and inaccurate historical account as reported by 
the veteran.  The physicians stated that the veteran did not 
have PTSD, but that the true diagnoses remained a severe 
personality disorder, mixed type, and chronic alcohol abuse.

Based on the above-referenced evidence, in the April 1983 
rating decision the RO denied entitlement to service 
connection for PTSD on the basis that the veteran did not 
have PTSD.  In the April 1983 rating decision the RO 
referenced the veteran's service records, which showed that 
he was on active duty in the United States Army from January 
1971 to November 1972 and from November 1974 to October 1976.  
The service records also showed that he served in Vietnam 
from September 30, 1971, to May 2, 1972, with a MOS of unit 
supply specialist.  His commendations included the Vietnam 
Service Medal, but did not include a Combat Infantry Badge or 
Purple Heart.

In May 1991 the veteran again claimed entitlement to service 
connection for PTSD and entitlement to service connection for 
a CVA, which he attributed to a head injury in service.  In 
his May 1991 claim he stated that he had been stationed with 
the 101st Airborne Rangers.

The evidence submitted subsequent to the April 1983 decision 
includes the hospital summary referenced by the VA physicians 
in the March 1983 medical opinion and a report of the 
psychological testing that the veteran underwent at that 
time.  The January 1980 hospital summary indicates that his 
admission in December 1979 was the first such 
hospitalization.  At the time of admission he reported an 
increasing preoccupation with memories of Vietnam and bad 
dreams for the two weeks prior to admission, and he related 
all of his psychological problems to Vietnam.  He also 
described a number of personal and family problems, and 
stated that he was to undergo an evaluation of the status of 
his disability in January 1980.  He gave a history of car 
theft and armed robbery during his childhood, as well as drug 
abuse, including heroin, opium, marijuana, and alcohol.  He 
also reported having been wounded in his knees and legs while 
in Vietnam.

The admitting physician found that the veteran had suffered a 
great narcissistic injury with the repossession of his 
automobile, loss of a sexual relationship with his wife (they 
slept in separate bedrooms because they worked different 
shifts), and a challenge from his 16-year old stepson.  
During the hospitalization the veteran asked his treating 
physician to report that he was being hospitalized for 
medical rather than psychiatric reasons, which request the 
physician denied.  As the result of the hospitalization, 
including the psychological testing, it was determined that 
the veteran had a mixed personality disorder with explosive 
and sociopathic features.

The veteran submitted a copy of an April 1980 newspaper 
article, which included a photograph of him sitting in a 
wheelchair and wearing a number of medals.  The article 
indicates that the veteran reported having been in the Ohio 
National Guard and at Kent State University when four 
students were killed in May 1970, and that he served in 
Vietnam for two years.  He stated that his dreams of becoming 
a career soldier were destroyed in December 1972, at which 
time rocket shrapnel smashed his head, back, arms, and legs.  
He also stated that his legs became paralyzed, and that he 
used a wheelchair or braces and crutches.  

The evidence received subsequent to the April 1983 decision, 
also includes a March 1982 service department hospital 
summary, which hospitalization apparently preceded the VA 
hospitalization in March 1982.  The hospital summary 
indicates that the veteran reported having a long history of 
psychiatric treatment for PTSD at the VA medical center (MC) 
resulting from his combat duty in Vietnam.  He apparently 
reported having received treatment for PTSD from the VAMC for 
many years, although the available evidence does not show 
that such treatment was received.  The summary also indicates 
that the veteran was paralyzed in his lower legs and confined 
to a wheelchair due to wounds that he incurred during the 
Vietnam conflict.  He was hospitalized due to marital 
problems, depression, and suicidal thoughts.  He complained 
of frustration with the VA medical system for failing to 
adequately treat his medical and emotional problems, which he 
attributed to his Vietnam service.  He was noted to have a 
history of drug and alcohol abuse, and he reported feeling 
very guilty and responsible for the death of his brother in 
Vietnam.  He was discharged from the hospital with a 
diagnosis of PTSD, chronic, severe.

VA treatment records show that the veteran was again 
hospitalized in December 1982 with a diagnosis of an 
adjustment disorder with mixed emotional features.  On 
admission he reported an increased intensity of flashbacks 
and nightmares to Vietnam.  He reported having been suicidal 
for several months, and having received notification from the 
SSA that his disability benefits were being terminated.  The 
treating physician noted that a diagnosis of a personality 
disorder had been given in recent years, and that the 
veteran's therapists had noted that he tended to deteriorate 
mentally when there was a threat to reduce his monetary 
benefits.

The evidence received subsequent to the April 1983 decision 
also includes a May 1983 report from the service department 
showing that the veteran had not been awarded a Purple Heart.

Additional SSA documents show that the veteran's vocational 
history included working as a truck driver while in service.  
He was originally found to have been disabled in January 1979 
due to a personality disorder with explosive and sociopathic 
features.  It was also noted that he had incurred injuries to 
both knees during service, resulting in bilateral 
chondromalacia patellae and degenerative joint disease.  His 
SSA disability benefits were terminated in September 1982 on 
the basis that his symptoms had improved.  

The SSA documents also include the report of a December 1980 
psychiatric evaluation, which shows that the veteran reported 
having been injured in Vietnam, resulting in the inability to 
walk without canes.  He stated that in 1972 he had been shot 
with shrapnel over his entire body, and was hospitalized for 
two years following the event.  As the result of the 
evaluation the psychiatrist provided a diagnosis of a 
personality disorder with explosive and sociopathic features, 
which the psychiatrist characterized as severely disabling 
and extremely persistent.

The SSA documents reference an August 1982 psychiatric 
evaluation, during which the veteran complained of having 
nightmares almost every night and blackouts.  The evaluation 
resulted in a diagnoses of PTSD and mixed personality 
disorder, although the examiner noted that the veteran did 
not demonstrate the anxiety normally occurring in individuals 
with PTSD.  The examiner further noted that the veteran had 
reported that he liked being in Vietnam and stayed there for 
three years because he felt good about the power and 
attention that he received, which he did not receive in the 
United States.  The SSA documents also reference the report 
of a February 1983 psychiatric examination, which also 
resulted in diagnoses of PTSD and a borderline personality 
disorder.  The SSA documents do not describe the stressor on 
which the diagnosis of PTSD was based.

VA treatment records from December 1987 to April 1991 show 
that the veteran did not receive any treatment for his right 
knee disability, although he received treatment for other 
disorders.  In July 1988 he reported the sudden onset of left 
knee pain when he was working under his car two weeks 
previously.  In August 1988 he again complained of left knee 
pain after falling while intoxicated.  A November 1989 
treatment note shows that he had returned to full-time 
employment as the result of Vocational Rehabilitation, and 
that he was capable of keeping the employment on a long-term 
basis.  In July 1990 he was provided two soft knee braces.

Service department treatment records show that the veteran 
was hospitalized in April 1991 following a syncopal episode 
while playing pool, resulting in right-sided weakness, which 
was initially believed to be a transient ischemic attack.  On 
admission he denied any history of head trauma.  A sensory 
examination revealed decreased sensation on the right side of 
the face, arm, and abdomen, but not on the legs.  His deep 
tendon reflexes were 2+ bilaterally.  Extensive diagnostic 
testing revealed no relevant abnormalities, with the 
exception of old shrapnel found on a magnetic resonance image 
(MRI) of the brain.  He continued to complain of right-sided 
weakness following a course of physical therapy, and the 
general consensus of the treatment providers was that the 
right-sided sensorimotor deficit was functional.  

The records show that the veteran continued to receive 
physical therapy for his reported right-sided weakness, and 
that he was provided a walker, cane, wheelchair, and electric 
scooter.

The evidence shows that the veteran was again awarded SSA 
disability benefits effective in April 1991 based on a 
diagnosis of cerebrovascular accident.  The evidence relied 
upon in awarding the benefits apparently consisted of his VA 
treatment records, which documented the physical and 
occupational therapy that he received subsequent to the April 
1991 "stroke."

In conjunction with a June 1991 VA examination, the veteran 
reported having had a stroke in April 1991 while he was 
having a flashback to his combat experiences in Vietnam.  He 
stated that the pain in his right knee had gotten 
persistently worse until he had the stroke in April 1991, and 
that subsequent to the stroke he was unable to feel pain in 
the right leg, although he continued to have clicking in the 
knee with movement.  He was observed to walk slowly with a 
cane.  Examination showed foot drop on the right, strength of 
3/5 in the right lower extremity, crepitance with movement of 
the right knee, no tenderness to palpation, normal range of 
motion, and no palpable deformity of the right knee.  An X-
ray study of the right knee revealed a benign non-ossifying 
fibroma on the distal right femur, unchanged from 1988, and 
degenerative changes that had increased slightly.

In a July 1991 letter to his Congressional representative the 
veteran stated that his physicians had told him that the 
stroke was caused by stress.

In conjunction with a July 1991 VA examination the veteran 
reported having incurred shrapnel injuries to his legs, back, 
chest, head, and arms in 1971, and of having had 22 surgeries 
to remove the shrapnel.  He also reported having been wounded 
in the chest by an AK bullet.

Three lay statements submitted in July 1991 describe several 
of the veteran's behaviors that were attributed to PTSD.  In 
an additional lay statement submitted in July 1991, an 
individual who had apparently observed the syncopal episode 
in April 1991 stated that the veteran had had a "stroke," 
in that he was seen lying on the floor, and that he behaved 
in a confusing manner.

VA treatment records indicate that in conjunction with a July 
1991 psychiatric assessment the veteran claimed that his 
April 1991 "stroke" was caused by a flashback.  He stated 
that his service records were incorrect, which resulted in 
the denial of his PTSD claim.  He claimed to have served in 
Vietnam from January 1970 to March 1973, and that he 
participated in the "Snowball Project."  He said that he 
had flashbacks since returning from Vietnam, and that he had 
been diagnosed with "stress syndrome" since 1975.

An August 1991 medical report shows that the veteran had 
received treatment since April 1991 for a CVA, which resulted 
in right-sided weakness.

The report of an August 1991 VA psychological evaluation 
indicates that the veteran reported having difficulty with 
memory and concentration since having a stroke in April 1991.  
He also reported having incurred several head injuries while 
in Vietnam, receiving shrapnel injuries to the upper lip, 
above both eyes, and in the left and right forehead.  He 
claimed to have been unconscious for one and half hours after 
each injury.  He stated that he had been sprayed with Agent 
Orange while lying in a field after being injured.  He also 
stated that he had become very agitated during the Persian 
Gulf crisis, which had possibly triggered his CVA.

He reported having been in service for six years and nine 
months, and serving three tours of duty in Vietnam, including 
frequent combat missions.  The psychologist found that he met 
the diagnostic criteria for PTSD as defined in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition, Revised (DSM-III-R).  She 
noted, incorrectly, that he received disability compensation 
for shrapnel in his leg.  Although he was provided 
psychological testing, the testing was given in order to 
evaluate the psychological affects of the purported stroke in 
April 1991 and did not include any testing specifically for 
the symptoms of PTSD.  The psychologist also found that the 
pattern of deficits resulting from the psychological testing 
were unusual in right-sided dominant individuals with left-
sided CVAs.

During a December 1991 hearing the veteran testified that he 
had approximately one year of service in Vietnam and that, 
although his service records showed that his MOS was supply 
man, he was, in fact, in the infantry.  He also testified 
that as an infantryman he went on search and destroy missions 
and set up ambushes.  He stated that in the fall of 1971 his 
unit was sent into North Vietnam to free some prisoners of 
war, and that they got to within one-half kilometer of the 
camp but were ordered to pull back.  He said that they left 
27 prisoners of war in the camp.  He claimed to have had PTSD 
symptoms since his separation from service.  He reported 
having flashbacks three or four times a day, nightmares, 
"watching his perimeter," and not trusting anyone.

The veteran also testified that he was hit in the head on 
four separate occasions while in service, one of which 
occurred during a rocket attack.  He stated that while 
stationed in Germany he was kicked in the head during a riot, 
which resulted in a concussion, being unconscious for two 
days, and hospitalization for a week and a half.  He also 
stated that he was hit in the side of the head with a fire 
stick during advanced infantry training, and that he was 
found unconscious in 1975 or 1976.  When asked whether his 
physicians had told him what caused him to have the stroke, 
he stated that he was probably having a flashback at the 
time, in that another veteran who was there said that he was 
speaking Vietnamese before it occurred.  He also stated that 
his physician's assistant had told him that the stroke could 
have been brought on by the flashback.

The veteran further testified that prior to the April 1991 
"stroke," his right leg felt as if it was separating and 
burning at the knee.  He stated that it was "slammed back," 
causing a loud pop and stabbing sensation, and that it was 
giving way and swelling.  He stated that from January 1990 
until he had the stroke in April 1991, the right leg gave way 
once a day when he was walking downstairs.  He also stated 
that he did not go to the doctor when his knee gave way, 
because there was nothing they could do.  He reported that he 
had been given Motrin at one time, but that it was taken away 
because they feared he was becoming addicted to it.  He 
denied having full extension or full flexion of the leg prior 
to the stroke, and claimed that the knee was unstable.

The veteran's wife testified that he had violent nightmares 
for the previous 15 years, and that in the early 1980s she 
sometimes found him in a fetal position on the floor saying 
things that made no sense.  She stated that he was not home 
much from 1985 through 1988 because he was driving a truck.  
She also testified that on the day he had the "stroke" in 
April 1991, they had been fishing on the pier when a lot of 
Vietnamese people showed up and forced them to leave.  She 
stated that she received a call from a person at the bar, 
where the event occurred, and that the person told her that 
he had passed out on the floor and was complaining about his 
heart fluttering.  She also stated that he had had a number 
of incidents of "heart flutterings" in the past.

The veteran's service personnel records show that during his 
first period of service from January 1970 to November 1972 he 
had 10 months of foreign service, including service in 
Germany from May to August 1971 and in Vietnam from September 
1971 to May 1972.  During his first period of service his MOS 
was supply man or unit supply specialist, and his awards and 
commendations included the National Defense Service Medal, 
the Vietnam Service Medal, and the Marksman Badge.

The personnel records also show that his first period of 
service ended due to disability retirement, and that his 
second period of service from November 1974 to October 1976 
was terminated due to personal drug abuse.  The available 
personnel records do not include his unit and duty 
assignments for either period of service.

VA treatment records show that the veteran was apparently 
found in the parking lot of the VAMC in September 1992 with 
hemiparesis and a sensory deficit on the right side of his 
body.  He was hospitalized at that time to rule out a CVA 
versus malingering.  He reported having had a stroke 18 
months previously, and claimed that the current event was an 
additional stroke.  An extensive diagnostic and clinical 
evaluation failed to reveal any physical cause for his 
reported symptoms.  The treatment providers noted a number of 
inconsistencies during the evaluation, including the 
veteran's inability to move the right side of his body when 
asked to do so but free movement when being casually 
observed.

The report of a November 1992 psychological assessment 
indicates that the psychologist was asked to review the 
veteran's case and provide a treatment recommendation.  The 
psychologist reviewed the treatment records and obtained 
information from the physical and occupational therapy 
services, which had been providing much of the veteran's 
care.  The psychologist found numerous verbal and behavioral 
inconsistencies and contradictions, and that the veteran had 
provided incorrect information pertaining to military combat 
duties and his medical history.  The examiner also found that 
he had demonstrated a very significant volitional component 
to his current physical dysfunction, and that there was very 
good evidence that he was malingering for secondary gain, 
probably financial.  A nursing note shows that the veteran 
reported receiving $40 per day for each day that he was 
hospitalized.

In his August 1993 claim for a total disability rating based 
on individual unemployability, the veteran reported having 
worked full-time as a truck driver from 1983 to 1987, and as 
an engineer from 1989 to 1991.  He also reported that he was 
attending college from 1987 to 1989.

An August 1991 report from the United States Army, Office of 
the Inspector General (OIG), was received at the RO in 
December 1993.  That report shows that the veteran had used 
his discharge certificate from his initial period of service, 
showing that he was separated due to disability retirement, 
to obtain identification cards for himself and eleven 
dependents, including his parents and his spouse's parents.  
The identification cards enabled the veteran and his 
dependents to receive post exchange and commissary privileges 
and medical care at service department facilities from 1977 
to 1987.  He had also used the documents from his initial 
period of service, from which he received a disability 
retirement, to receive military retired pay after his 
September 1976 separation for drug abuse.  The report further 
indicates that his voluntary re-enlistment in November 1974 
vacated any former retirement status that had been granted, 
and that a letter documenting that determination was located 
in the veteran's pay records.  When he re-enlisted in 
November 1974, the veteran apparently reported that he had no 
prior service.

In the course of the investigation by the OIG, the veteran 
was asked to produce documents supporting his assertion that 
he was told on separation from his second period of service 
that his disability retirement status had been reinstated.  
He failed to produce any such documents, and claimed that 
they were in a set of sealed records located at the Pentagon, 
and that the records were sealed because they pertained to 
highly sensitive special activities that he participated in 
during the Vietnam conflict.  He did not describe the alleged 
secret activities.  The report indicates that the veteran 
claimed to have been injured during combat, that he had 
sought assistance from VA and a service organization in 
obtaining the Purple Heart Medal, and that he had applied to 
the Army Board of Correction for Military Records requesting 
a Purple Heart for his leg injury.  The investigation 
disclosed no evidence in his service or medical records that 
he received a wound or injury during combat, and that the 
only leg injury he received was incurred as the result of an 
accident at Fort Leonard Wood, Missouri, in April 1970.

The report contains the comment that the dependency status of 
the veteran's parents and his spouse's parents was highly 
questionable, in that it was highly unlikely that he could 
support eleven dependents on a private's salary.  The OIG 
concluded that the veteran and his dependents had erroneously 
received medical and dental care from service department 
facilities.  The records of the Defense Finance and 
Accounting Service showed that the veteran continued to be 
carried as a military retiree, and the OIG also concluded 
that the veteran may have received Army retirement pay, 
active duty pay, and VA benefits during his second enlistment 
to which he was not entitled.  As a result of the 
investigation his military retirement benefits were 
terminated, and the Secretary of the Army directed that a 
criminal investigation be initiated, that all erroneously 
spent funds be recouped, and that the United States Attorney 
review the case for possible prosecution.

The evidence received following the April 1983 decision also 
includes duplicate copies of the veteran's service medical 
records, the date of receipt of which is not shown, as well 
as extensive medical treatment records not relevant to the 
issues being decided.

In May 1996 the United States Armed Services Center for 
Research of Unit Records (USASCRUR) was asked to verify any 
of the events that the veteran claimed to have experienced 
while in Vietnam.  In a May 1997 response USASCRUR provided a 
brief synopsis of the history of the 75th Infantry, which 
documents that Company C of the 75th Infantry was in Vietnam 
from February 1, 1969, to October 25, 1971.  The casualty 
records did not include the names of any of the individuals 
whom the veteran claimed to have witnessed dying or being 
injured, or list the veteran as having been wounded in 
action.  None of the veteran's claimed activities were 
verified.

The report of a March 1998 VA psychiatric examination shows 
that the veteran appeared for the examination in a wheelchair 
in an intoxicated state.  The report also shows that the 
examiner reviewed the veteran's claims file and medical chart 
prior to the examination.  During the examination the veteran 
reported being assigned to a supply company while in Vietnam 
from 1969 through 1970, but that he "saw a lot of action," 
was on Hamburger Hill, and received several Purple Hearts as 
well as a Combat Infantry Badge.  He also reported having 
received two Silver Stars and a Bronze Star, and having been 
shot, stabbed, and blown up at Quang Tri in March 1972.  He 
claimed to have served three tours in Vietnam, and to have 
been retired as an E7 with shrapnel wounds in both knees.

The examiner stated that the veteran gave a very definitive 
history of PTSD with nightmares, flashbacks, intrusive 
thoughts, avoidance of stimuli, impulsivity, fears of "going 
off" on others, being unable to tolerate criticism, and 
being isolated, all of which had been severe since he left 
Vietnam.  When asked, he was unable to provide any 
documentation pertaining to his participation in combat, 
including the Combat Infantry Badge, the Purple Heart, or the 
other medals, and stated that the evidence had been destroyed 
in a fire.  The examiner noted that there was no evidence 
indicating that the veteran was in Vietnam at the times 
indicated, and that the evidence showed that his knee 
injuries were incurred as the result of non-combat incidents, 
which the veteran continued to deny.

The veteran reported that he was confined to the wheelchair 
due to strokes, but the examiner reviewed his medical file 
and was unable to find any evidence confirming that he had 
had a stroke.  The psychiatrist provided an Axis I 
assessments that "the veteran definitely gives all the 
criteria emotionally for a diagnosis of PTSD, alcohol abuse 
versus dependence; impulse control disorder not otherwise 
specified."  The Axis II assessment was a mixed personality 
disorder with borderline and antisocial traits.  The examiner 
also commented that the evaluation was very difficult, in 
that the claimed Vietnam service was not verified, but that 
based on a review of the claims file, he doubted that the 
veteran had been in Vietnam as claimed.  No diagnoses were 
reported.

In conjunction with a March 1998 VA orthopedic examination 
the veteran reported having been a paratrooper in Vietnam 
from 1968 until 1976, and that he damaged his ribs while 
parachuting.  He also reported having been severely injured 
by a rocket burst, which damaged both of his legs.  He denied 
being able to move either leg due to CVAs.

An April 1998 VA hospital summary indicates that the veteran 
reported a history of five strokes, including three transient 
ischemic attacks and two major strokes, which he attributed 
to Agent Orange exposure.  He stated that the first stroke 
occurred in 1988.  He also reported having shrapnel injuries 
to the right leg, abdomen, and head, and having had surgery 
in 1992 for the removal of shrapnel.  VA treatment records 
further show that an MRI of the brain in May 1998, which was 
performed for the purpose of analyzing his purported left 
hemispheric stroke, revealed a metallic artifact in the left 
frontal calvarium region, but no other abnormalities.

During a September 1998 hearing the veteran testified that he 
received shrapnel injuries to the head, back, abdomen, and 
both legs as the result of a rocket explosion in Vietnam in 
January 1970.  He stated that the shrapnel went through the 
right leg and into the left, tearing all of the cartilage 
throughout his legs and some landed in his feet.  He also 
testified that he was evacuated from Vietnam due to the 
shrapnel injuries.  He also stated that an MRI obtained 
during his hospitalization in April 1998 revealed shrapnel in 
his head and back, and that he was told that the shrapnel cut 
something as it worked its way out of his backbone.  He 
further stated that while in service he was found unconscious 
at the side of the road, that the doctor accused him of 
scamming, and that metal was found in his head as the result 
of an MRI eight years later.

The veteran also testified that when he referred to having 
witnessed his brother die, by using the term "brother" he 
was referring to a man with whom he had served since basic 
training, not his blood brother.  He did not provide the 
individual's name or when he died.  He further testified that 
the presence of the shrapnel in his head was evidence of his 
having served in combat, and that he had been awarded the 
Purple Heart.  He stated that while serving in Vietnam he was 
assigned to the 101st Infantry.

The veteran also stated that he would provide the names of 
the "brothers" he saw killed, and that he would provide 
evidence from the United States Army showing that he had 
PTSD.  His claims file was held for 30 days following the 
September 1998 hearing, but no evidence was submitted.  In 
December 1998 he submitted a statement in which he indicated 
that he was not able to remember any of the names.

II.  Service Connection for the Residuals of a Head Injury

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions require that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the absence of a well-grounded claim.  See 
Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 1999).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
testified in December 1991 that his physician's assistant had 
told him that the stroke he purportedly had in April 1991 
could have been brought on by a flashback.  The medical 
evidence has failed to establish that the veteran did, in 
fact, have a stroke in April 1991, or that he was having a 
flashback when the incident occurred.  The Board notes that 
the physician's assistant submitted a medical report in 
support of the veteran's claim of unemployability, but she 
made no reference to the etiology of the claimed stroke.  In 
light of the Board's decision pertaining to the veteran's 
claim for service connection for PTSD, the Board finds that 
any relationship between the claimed stroke and a 
"flashback" is not relevant to the claim for service 
connection for the residuals of a head injury.  See Hicks v. 
West, 12 Vet. App. 86 (1998) (VA has a duty to notify the 
veteran to submit certain evidence only if consideration of 
the evidence would make his claim plausible).  

The veteran has not indicated the existence of any other 
evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

VA treatment records show that the veteran received treatment 
for right-sided weakness following a syncopal episode in 
April 1991, and a similar incident in September 1992.  
Although the medical evidence also shows that no objective 
evidence could be found to support the veteran's claimed 
symptoms, and that there were numerous inconsistencies in his 
reported symptomatology and observed behavior, for the sake 
of analysis the Board finds that a medical diagnosis of a 
current disability is shown.  In addition, his service 
medical records show that he incurred injuries to the head on 
two separate occasions during service.  The Board finds, 
therefore, that the first and second elements of the Caluza 
analysis are satisfied.

The evidence shows a medical diagnosis of a current 
disability and medical evidence of the incurrence of a head 
injury in service, but there is no medical evidence of record 
showing a nexus between the current symptoms and the in-
service injury.  The service medical records do not show that 
the in-service head injuries were indicative of chronic 
disability or that they resulted in any residual symptoms.  
As the result of diagnostic testing, the veteran's physicians 
were unable to provide any etiology for the symptoms reported 
in April 1991 or September 1992.  The veteran's assertion 
that the claimed symptoms of CVAs are the result of an in-
service head injury is not probative because the veteran is 
not competent to provide evidence of the etiology of a 
medical disorder.  Grottveit, 5 Vet. App. at 93.  The Board 
has determined, therefore, that the claim of entitlement to 
service connection for the residuals of a head injury, 
including a CVA, is not well grounded.

III.  Service Connection for PTSD

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  All of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to 
the April 1983 decision and finds that new and material 
evidence has been submitted.  The May 1997 report of the 
USASCRUR is new, in that it was not previously considered by 
decisionmakers, and it is material, in that it bears directly 
and substantially on whether the veteran experienced 
stressors while in service that caused PTSD.  

Having found that new and material evidence has been 
submitted, the Board must then determine whether the claim of 
entitlement to service connection for PTSD is well grounded.  
A well-grounded claim for service connection for PTSD 
requires medical evidence of a current diagnosis of PTSD, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between the current diagnosis and the claimed in-
service stressor.  Gaines v. West, 11 Vet. App. 353 (1998).

In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  Arms, 12 Vet. 
App. at 188.  The evidence is not presumed to be credible if 
inherently incredible, or if the veteran is not competent to 
provide the evidence.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The file contains numerous medical reports showing a 
diagnosis of PTSD, all of which were based on the veteran's 
claimed combat service in Vietnam and the resulting shrapnel 
injuries.  The alleged stressor is, therefore, the veteran's 
combat experience in Vietnam.

The file also contains numerous statements made by the 
veteran in which he described his extensive combat experience 
in Vietnam, which statements are inconsistent and 
contradictory.  In September 1992 he submitted a lengthy 
statement in which he reported having been assigned to the 
75th Rangers, although in his May 1991 claim he stated that 
he had been assigned to the 101st Airborne.

He has made several allegations that his knee injuries were 
caused by shrapnel, but the service medical records indicate 
that the knee injuries were not related to combat and that he 
was given a permanent limited profile due to his knee 
disabilities prior to going to Vietnam.

In July 1991 he claimed to have served in Vietnam from 
January 1970 to March 1973, in August 1991 he reported having 
been in service for six years and nine months, and serving 
three tours of duty in Vietnam, and in December 1991 he 
stated that he had served in Vietnam for only one year.  His 
service records show that he served on active duty a total of 
four years and eight months, and that although he was 
assigned to Vietnam from September 1971 to May 1972, he was 
medically evacuated in February 1972 and was in Vietnam for 
only five months..  

In describing the mission to free the prisoners of war in 
September 1982, he stated that the camp was empty when his 
unit arrived.  When describing the same mission in December 
1991, he stated that the camp contained 27 men, and that they 
were ordered to retreat without freeing the men.

The veteran told the investigators from OIG that the records 
of his combat service were not available because they were in 
sealed files at the Pentagon because he had engaged in secret 
activities.  He was unable to provide any documentation of 
the alleged secret activities, nor is there any indication 
that such documentation actually exists.

During the March 1998 psychiatric examination he claimed to 
have served three tours in Vietnam and to have participated 
in the battle of "Hamburger Hill," to have received several 
Purple Hearts, a Combat Infantry Badge, two Silver Stars, and 
a Bronze Star, and to have been shot, stabbed, and blown up.  
During the March 1998 orthopedic examination, which was 
conducted three days later, he reported having been a 
paratrooper in Vietnam from 1968 until 1976, and that he 
damaged his ribs while parachuting.  His service records do 
not indicate that he received any combat commendations, or 
that he was trained as a paratrooper.

The veteran also claimed to have participated in the killing 
of the students at Kent State University while in the Ohio 
National Guard.  According to his service records he was on 
active duty at Fort Leonard Wood, Missouri, in May 1970, when 
the shootings occurred.  

In the September 1992 statement he described a number of 
missions in which he participated, including a long patrol 
mission down the Ho Chi Minh trail, being wounded in action, 
being sent on a mission into Cambodia with 220 other men, the 
death of his lieutenant and his cousin, the wounding of his 
brother, participating in a mission to free prisoners of war, 
patrolling and fighting in tunnels, participating in a stand 
down in which only five of the 11 men in the unit survived, 
and being constantly subjected to rockets, ground fire, and 
hand to hand combat.  

The veteran's service records show, however, that he served 
in Vietnam from September 30, 1971, until February 1972 as a 
unit supply specialist.  He was in Vietnam no more than five 
months in a non-combat MOS, not as an infantryman as claimed.  
The Board notes that his service medical records show that he 
was given a permanent limited profile due to his knees prior 
to going to Vietnam in September 1971, and that the service 
medical records show that he was employed as a heavy 
equipment operator or a clerk.  He received none of the 
commendations he claimed to have received, nor were his 
disabilities incurred as the result of combat.

The evidence also shows that the veteran has made inaccurate 
statements and false claims for the purpose of secondary 
gain, both psychological and financial, and that his 
statements are not reliable.  Based on the numerous 
inconsistencies in the reports of his claimed stressors, the 
absence of any objective evidence indicating that he served 
in a combat role, and the evidence showing that his 
statements are not reliable, the Board finds that the 
veteran's statements regarding his claimed stressors are 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998) (the veteran's assertions are not presumed to be true 
if they are inherently incredible, and a veteran's fictitious 
recitation of combat experience cannot serve as credible 
evidence of an inservice stressor).  The Board has 
determined, therefore, that there is no credible evidence of 
an in-service stressor, or of a nexus between the PTSD 
diagnosis and an in-service stressor.  For these reasons the 
Board has also determined that the claim of entitlement to 
service connection for PTSD is not well grounded.

III.  Increased Rating for Right Knee Disability

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the report of the June 1991 VA examination, and the 
veteran's testimony.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent rating applies when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

In accordance with Diagnostic Code 5259, a 10 percent rating 
applies for removal of the semilunar cartilage of the knee, 
if the disorder is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  
38 C.F.R. § 4.71a.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

B.  Analysis

The Board has reviewed the evidence of record and finds that 
a disability rating in excess of 10 percent for the right 
knee disorder is not warranted.  There is no objective 
evidence of record documenting the severity of the right knee 
disorder for the nine-year period prior to the June 1991 
examination.  Examination of the right knee in June 1991 
revealed crepitance with movement, normal range of motion, 
and no joint abnormality.  The veteran incurred an 
intervening injury in April 1991, which is not shown to be 
related to the service-connected disorder, that resulted in 
complaints of a significant sensorimotor deficit in the right 
lower extremity.  Because those complaints are not related to 
the service-connected disorder, they cannot be considered in 
evaluating the service-connected disability.  38 C.F.R. 
§ 4.14.

The veteran testified that prior to the April 1991 injury, 
the right knee disorder was manifested by pain, swelling, and 
giving way approximately once a day.  No instability was 
reported as the result of the June 1991 examination, and the 
most recent prior examination in October 1982 revealed no 
evidence of instability in the knee.  The medical evidence 
shows that the veteran did not seek medical care for the 
right knee disorder for at least three years prior to the 
rating decision, although he did obtain medical treatment  
for other disorders.  The medical evidence also shows that 
the veteran has exaggerated the severity of his service-
connected disability for secondary gain.  The Board finds, 
therefore, that his assertion of the right knee being 
unstable is not credible.  See Struck v. Brown, 9 Vet. App. 
145, 154-155 (1996) (the Board must determine the credibility 
of the evidence).

The Board finds that prior to the April 1991 injury, the 
right knee disorder was manifested by pain and crepitance, 
with normal range of motion.  Since November 1972, the right 
knee disorder has been rated as 10 percent disabling under 
Diagnostic Code 5259, and that rating is protected.  
38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

The medical evidence shows that the right knee disorder is 
also manifested by 
X-ray evidence of degenerative arthritis.  Degenerative 
arthritis is to be rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.  In accordance with 
Diagnostic Codes 5260 and 5261, a rating in excess of 
10 percent requires that flexion of the knee be limited to 
30 degrees or extension be limited to 15 degrees.  The 
evidence shows that the range of motion of the knee, 
including any limitation of motion due to pain, is normal and 
that flexion is not limited to 30 degrees and extension is 
not limited to 15 degrees.  DeLuca, 8 Vet. App. at 202.  
There is no question of whether the right knee disability 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on limitation of motion is not warranted.

According to Diagnostic Code 5003, in the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of arthritis in two or more major joints.  The 
medical evidence shows that the veteran has degenerative 
arthritis in the left and right knees, both of which are 
service-connected disabilities.  Nonetheless, a 20 percent 
disability rating is currently in effect for the left knee 
disorder, and a 10 percent rating is in effect for the right 
knee disorder.  The Board finds, therefore, that the 
application of the provisions of Diagnostic Code 5003 does 
not result in a higher disability rating.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The Board notes that at one time the veteran 
confined himself to a wheelchair due to the claimed severity 
of the knee pain.  His treating physicians found, however, 
that his subjective complaints were not supported by the 
objective evidence of pathology, and that his lower extremity 
disability was functional.  In addition, the veteran engaged 
in full-time employment from 1985-1991, apparently without 
the use of a wheelchair.

With the exception of pain and crepitance, the evidence shows 
that there are no other functional limitations resulting from 
the right knee disorder.  Although the veteran claims to have 
instability in the knee, his assertions have been found to be 
not credible.  There is no other evidence of functional 
impairment such as would support an evaluation in excess of 
the current 10 percent.  The Board finds that the functional 
limitations imposed by the right knee disability, excluding 
the functional limitations caused by the purported April 1991 
"stroke," are appropriately compensated by the 10 percent 
rating that has been assigned under Diagnostic Code 5259.

The Board notes that, according to an opinion from the VA 
Office of the General Counsel, a veteran who has both 
arthritis and instability of the knee may be entitled to 
separate ratings under Diagnostic Code 5257 for instability 
and Diagnostic Code 5260 or 5261 for limitation of motion.  
VAOPGCPREC 23-97.  The evidence does not show that the 
veteran has any instability in the knee, or that the range of 
motion of the knee is limited.  The Board finds, therefore, 
that separate ratings are not applicable.

The minimum schedular rating for the knee, which is 
10 percent, has been assigned under Diagnostic Code 5259.  
The consideration of an increased rating based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable evaluation 
for arthritis of the knee, and there is no credible evidence 
of symptoms, which could support an evaluation in excess of 
10 percent under that regulation.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a meniscectomy of the right 
knee.


ORDER

The claim of entitlement to service connection for the 
residuals of a head injury, including a CVA, is denied.

New and material evidence has been submitted, and the claim 
of entitlement to service connection for PTSD is reopened.  
The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a meniscectomy of the right 
knee is denied.


REMAND

As previously stated, during the September 1998 hearing the 
veteran claimed entitlement to a disability rating in excess 
of 20 percent for his service-connected back disorder.  The 
medical evidence shows that in September 1992 he was moving a 
piece of furniture, at which time he felt a "pop" in his 
low back.  He claims that the September 1992 injury is a 
manifestation of his service-connected back disorder, and 
that as a result of the injury he is paralyzed in both lower 
extremities.  The Board notes that according to the medical 
evidence of record, extensive diagnostic testing and physical 
examinations failed to reveal any objective evidence of 
pathology to substantiate the veteran's claims of lower 
extremity paralysis.

The issue of entitlement to a disability rating in excess of 
20 percent for the residuals of a back injury has not yet 
been adjudicated by the RO.  The issues of the veteran's 
entitlement to a total disability rating based on individual 
unemployability, his entitlement to financial assistance in 
the purchase of an automobile or adaptive equipment, and his 
entitlement to special monthly compensation based on being 
housebound or in need of regular aid and attendance are 
inextricably intertwined with the issue of whether his 
claimed lower extremity paralysis is a manifestation of a 
service-connected disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one could have significant impact 
on the other).  These issues are, therefore, being remanded 
to the RO for development and re-adjudication.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back 
disorder since January 1994.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray or 
nerve conduction studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the back and 
lower extremities and provide a diagnosis 
of any pathology found.  In examining the 
back the examiner should be asked to 
specify whether the examination revealed 
any evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  
The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

The examiner should also be asked to 
provide an opinion on whether the 
veteran's claimed paralysis of the lower 
extremities, or any other subjective 
complaint, is supported by objective 
evidence of back or lower extremity 
pathology.  If objective evidence of a 
sensorimotor deficit is found, the 
examiner should also provide an opinion 
on whether that deficit is related to the 
service-connected back disorder.  The 
examiner should provide the complete 
rationale for all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to a disability rating in 
excess of 20 percent for the residuals of 
a back injury.  The RO should also re-
adjudicate the issues of entitlement to a 
total disability rating based on 
individual unemployability, entitlement 
to financial assistance in the purchase 
of an automobile or adaptive equipment, 
and entitlement to special monthly 
compensation.  If any benefit requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

